Per Curiam. On March 6, 1986, this court denied appellants’ petition for immediate consideration of an appeal from orders of the Arkansas Public Service Commission, which denied appellants’ request to intervene in Commission Docket No. 85-299-U. This court left pending appellee’s Motion to Dismiss the appeal in order to allow all parties the opportunity to respond thereto. The notice of appeal of Commission Orders No. 3 and No. 4 was filed even though appellants had not sought a rehearing of Order No. 3 pursuant to Ark. Stat. Ann. Section 73-229.1(a) (Supp. 1985). Further, appellants’ notice of appeal was filed prior to a decision by the Commission on appellants’ petition for rehearing of Order No. 4.  Ark. Stat. Ann. Section 73-229.1 (Supp. 1985) is mandatory, and strict compliance with its provisions is necessary before any order of the Public Service Commission may be reviewed by this court. Accordingly, the appellee’s motion to dismiss is granted. Appeal dismissed.